Title: To George Washington from Thomas Mifflin, 31 December 1793
From: Mifflin, Thomas
To: Washington, George


          
            Sir.
            Phil: 31 Dec. 1793
          
          I have the honor, by the inclosed copies, to communicate to you, a second letter, dated
            the 30 instant, which M. Cassan the Vice-Consul of the French Republic has addressed to
            me, relatively to the intended departure of the Brigantine Peggy, as he supposes, for
            the Mole and St Jeremie; and ⟨my⟩ answer to him on the subject.
          This opportunity is, likewise, taken, to lay before you, a copy of the report of the
            Master Warden of the port of Phila., on the real destination of the
            vessel in question. I am, with perfect respect, Sr, Yr
            most obed. serv.
        